DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, see REMARKS, filed on 11/12/2020, with respect to the rejections of claims 15-34 under 35 U.S.C. 103 as being unpatentable over (3GPP TSG RAN WG1 Meeting #84 bis, R1-162784, Busan, Korea, 11th – 15th April 2016, Agenda item 7.3.1.1, Source: Nokia, Alcatel-Lucent Shanghai Bell, Title: On LAA UL Scheduling and UL grant enhancements, now onwards Document Nokia), and further in view of (3GPP TSG RAN WG1 Meeting #81, R1-152923, Fukuoka, Japan, 25th – 29th May 2015, Source: Panasonic, Japan, 25th – 29th May 2015, Source: Panasonic, Title: Discussion on UL transmission in LAA, Agenda item: 6.2.4.3) have been fully considered and are persuasive.  Therefore, the non-final rejection dated 08/12/2020 has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Dinan, (Pub. No.: US 2017/0325225 A1).

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 15-34 are rejected under 35 U.S.C. 103 as being unpatentable over (3GPP TSG RAN WG1 Meeting #84 bis, R1-162784, Busan, Korea, 11th – 15th April 2016, Agenda item 7.3.1.1, Source: Nokia, Alcatel-Lucent Shanghai Bell, Title: On LAA UL Scheduling and UL grant enhancements, now onwards Document Nokia), in view of Dinan, (Pub. No.: US 2017/0325225 A1).

Claims 1-14.	 (Cancelled)  

Regarding Claim 15,	 (Currently Amended) Document Nokia discloses a method performed by a terminal (Document Nokia, Section 2.3, Fig. 1, Page 3, UE) in a communication system (Document Nokia, Section 2.3, Page 2-3: UL grant and PUSCH transmission) supporting a licensed assisted access (LAA) (Document Nokia, 2.3, Page 2-3, Line 2-3: LTE with LAA frame structure/LAA operation), the method comprising: 
receiving, from a base station (Document Nokia, Section 2.3, Fig. 1, Page 3, eNB which is a base station), control information for an uplink scheduling, the control information including information for a reference starting position of a physical uplink shared channel (PUSCH); and (Document Nokia, Section 2.3, Page 2-3: to introduce flexible scheduling timing for the start of PUSCH transmission, this information, i.e. the delay is contained in the UL grant, Section 2.3, Page 3, Line 6: PUSCH start)
Document Nokia is not explicit about starting position of PUSCH, and following:
transmitting, to the base station, data based on the information for the reference starting position of the PUSCH. 
wherein the information for the reference starting position of the PUSCH indicates a starting symbol and a starting position within the starting symbol. 
However, Dinan in combination with Document Nokia is explicit about starting position of the PUSCH and following:
 transmitting, to the base station, data based on the information for the reference starting position of the PUSCH. (Dinan, The paragraphs [0216]-[0217], [0240] disclose about PUSCH starting position, starting symbol/indicate a starting symbol.  The paragraphs [0224], [0227], [0230]-[0233], [0243], and [0251] also have related information)
wherein the information for the reference starting position of the PUSCH indicates a starting symbol and a starting position within the starting symbol. (Dinan, The paragraphs [0216]-[0217], [0240] disclose about PUSCH starting position, starting symbol/indicate a starting symbol.  The paragraphs [0224], [0227], [0230]-[0233], [0243], and [0251] also have related information. Various other paragraphs disclose such information)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Document Nokia prior to the effective filing date of an application of the claimed invention with that of Dinan so that transmitting, to the base station, data based on the information for the reference starting position of the PUSCH, wherein the information for the reference starting position of the PUSCH indicates a starting symbol and a starting position within the starting symbol.  The motivation to combine the teachings of Dinan would include starting position of the PUSCH, and also indicates a starting symbol and a starting position within the starting symbol.  It would enhance the efficiency of channel access. (Dinan, Abstract, [0216], [0240])

Regarding Claim 16,	 (Currently Amended) Document Nokia and Dinan disclose the method of claim 15, wherein the starting position within the starting symbol includes a timing offset. (Dinan, The paragraphs [0216]-[0217], [0240] disclose about PUSCH starting position, starting symbol/indicate a starting symbol.  The paragraphs [0224], [0227], [0230]-[0233], [0243], and [0251] also have related information. Various other paragraphs disclose such information, 0112], [0260], [0262] subframe offset, timing/TA offset)

 Regarding Claim 17,	(Currently Amended) Document Nokia and Dinan disclose the method of claim 15, wherein the starting position within the starting symbol includes a timing offset and a timing advance (TA). (Dinan, The paragraphs [0216]-[0217], [0240] disclose about PUSCH starting position, starting symbol/indicate a starting symbol.  The paragraphs [0224], [0227], [0230]-[0233], [0243], and [0251] also have related information. Various other paragraphs disclose such information, 0112], [0260], [0262] subframe offset, timing/TA offset, The paragraphs [0113], [0211], [0215] disclose TA.  Various paragraphs disclose TA Group (TAG) such as Fig. 8, [0114], [0117]-[0118] etc.)

Regarding Claim 18,		 (Currently Amended) Document Nokia and Dinan disclose the method of claim 15, wherein the control information is received on a user equipment (UE)-specific signaling.  (Document Nokia, Section 2.3, Fig. 1, Page 3, UE, Scheduling signaling is being interpreted as UE-specific signaling)

Regarding Claim 19,	 (Currently Amended) Document Nokia and Dinan disclose the method of claim 15, wherein a bit length of the information of the information for the reference starting position of the PUSCH is 2 bits. (Dinan, The paragraphs [0216]-[0217], [0240] disclose about PUSCH starting position, starting symbol/indicate a starting symbol.  The paragraph [0216] disclose 2 bits, The paragraphs [0221]-[0224] also disclose 2 bits, Document Nokia, Page 2, Observation 2, Line 24-25, 2 additional bits needed in UL grant to convey the delay and also Page 3, Proposal 2)
 
Regarding Claim 20,	 (Currently Amended) Document Nokia discloses a method performed by a base station (Document Nokia, Section 2.3, Fig. 1, Page 3, eNB which is base station) in a communication system supporting a licensed assisted access (LAA) (Document Nokia, Section 2.3, Page 2-3, Line 2-3: LTE with LAA frame structure/LAA operation), the method comprising:
	transmitting, to a terminal (Document Nokia, Section 2.3, Fig. 1, Page 3,, UE), control information for an uplink scheduling, the control information including information for a reference starting position of a physical uplink shared channel (PUSCH); and (Document Nokia, Section 2.3, Page 2-3: PUSCH transmission, Section 2.3, Page 3, Line 6: PUSCH start)
	Document Nokia does not explicitly disclose following:
	receiving, from the terminal, data based on the information for the reference starting position of the PUSCH,
	wherein the information for the reference starting position of the PUSCH indicates a starting symbol and a starting position within the starting symbol.
	However, Dinan in combination with Document Nokia disclose following:
receiving, from the terminal, data based on the information for the reference starting position of the PUSCH, (Dinan, The paragraphs [0216]-[0217], [0240] disclose about PUSCH starting position, starting symbol/indicate a starting symbol.  The paragraphs [0224], [0227], [0230]-[0233], [0243], and [0251] also have related information)
	wherein the information for the reference starting position of the PUSCH indicates a starting symbol and a starting position within the starting symbol.  (Dinan, The paragraphs [0216]-[0217], [0240] disclose about PUSCH starting position, starting symbol/indicate a starting symbol.  The paragraphs [0224], [0227], [0230]-[0233], [0243], and [0251] also have related information. Various other paragraphs disclose such information)
		It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Document Nokia prior to the effective filing date of an application of the claimed invention with that of Dinan so that receiving, from the terminal, data based on the information for the reference starting position of the PUSCH, wherein the information for the reference starting position of the PUSCH indicates a starting symbol and a starting position within the starting symbol.  The motivation to combine the teachings of Dinan would include starting position of the PUSCH, and also indicates a starting symbol and a starting position within the starting symbol.  It would enhance the efficiency of channel access. (Dinan, Abstract, [0216], [0240])

Regarding Claim 21,	 (Currently Amended) Document Nokia and Dinan disclose the method of claim 20, wherein the starting position within the starting symbol includes a timing offset.  (Dinan, The paragraphs [0216]-[0217], [0240] disclose about PUSCH starting position, starting symbol/indicate a starting symbol.  The paragraphs [0224], [0227], [0230]-[0233], [0243], and [0251] also have related information. Various other paragraphs disclose such information, 0112], [0260], [0262] subframe offset, timing/TA offset, Document Nokia, Section 2.3, Page 2-3 and Page 3, Line 6)
  
Regarding Claim 22,	 (Currently Amended) Document Nokia and Dinan disclose the method of claim 20, wherein the starting position within the starting symbol includes a timing offset and a timing advance (TA). (Dinan, The paragraphs [0216]-[0217], [0240] disclose about PUSCH starting position, starting symbol/indicate a starting symbol.  The paragraphs [0224], [0227], [0230]-[0233], [0243], and [0251] also have related information. Various other paragraphs disclose such information, 0112], [0260], [0262] subframe offset, timing/TA offset, The paragraphs [0113], [0211], [0215] disclose TA.  Various paragraphs disclose TA Group (TAG) such as Fig. 8, [0114], [0117]-[0118] etc.)

Regarding Claim 23,	 (Currently Amended) Document Nokia and Dinan disclose the method of claim 20, wherein the control information is received on a user equipment (UE)-specific signaling.  (Document Nokia, Section 2.3, Fig. 1, Page 3, Line 6, UE, Scheduling signaling is being interpreted as UE-specific signaling)

Regarding Claim 24,	 (Currently Amended) Document Nokia and Dinan disclose the method of claim 20, wherein a bit length of the information for the reference starting (Dinan, The paragraphs [0216]-[0217], [0240] disclose about PUSCH starting position, starting symbol/indicate a starting symbol.  The paragraph [0216] disclose 2 bits, The paragraphs [0221]-[0224] also disclose 2 bits, Document Nokia, Page 2, Observation 2, Line 24-25, 2 additional bits needed in UL grant to convey the delay and also Page 3, Proposal 2)

Regarding Claim 25,	 (Currently Amended) Document Nokia discloses a terminal (Document Nokia, Section 2.3, Fig. 1, Page 3, UE) in a communication system (Document Nokia, Section 2.3, Page 2-3: UL grant and PUSCH transmission) supporting a licensed assisted access (LAA) (Document Nokia, 2.3, Page 2-3, Line 2-3: LTE with LAA frame structure/LAA operation), the terminal comprising: 
a transceiver; and (Document Nokia, Fig. 1, Page 3, UE has a transceiver)
a processor configured to: (Document Nokia, Processor is well known in the art)
receive, from a base station via the transceiver, control information for an uplink scheduling the control information including information for a reference starting position of a physical uplink shared channel (PUSCH), and (Document Nokia, Section 2.3, Page 2-3: to introduce flexible scheduling timing for the start of PUSCH transmission, this information, i.e. the delay is contained in the UL grant, Section 2.3, Page 3, Line 6: PUSCH start)
Document Nokia does not explicitly disclose following:
transmit, to the base station via the transceiver, data based on the information for the reference starting position of the PUSCH,  

However, Dinan in combination with Document Nokia disclose following:  
transmit, to the base station via the transceiver, data based on the information for the reference starting position of the PUSCH, (Dinan, The paragraphs [0216]-[0217], [0240] disclose about PUSCH starting position, starting symbol/indicate a starting symbol.  The paragraphs [0224], [0227], [0230]-[0233], [0243], and [0251] also have related information)
wherein the information for the reference starting position of the PUSCH indicates a starting symbol and a starting position within the starting symbol.  (Dinan, The paragraphs [0216]-[0217], [0240] disclose about PUSCH starting position, starting symbol/indicate a starting symbol.  The paragraphs [0224], [0227], [0230]-[0233], [0243], and [0251] also have related information. Various other paragraphs disclose such information)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Document Nokia prior to the effective filing date of an application of the claimed invention with that of Dinan so that transmit, to the base station via the transceiver, data based on the information for the reference starting position of the PUSCH, wherein the information for the reference starting position of the PUSCH indicates a starting symbol and a starting position within the starting symbol.  The motivation to combine the teachings of Dinan would include starting position of the PUSCH, and also indicates a starting symbol and a starting position within the starting (Dinan, Abstract, [0216], [0240])

Regarding Claim 26,	 (Currently Amended) Document Nokia and Dinan disclose the terminal of claim 25, wherein the starting position within the starting symbol includes a timing offset. (Dinan, The paragraphs [0216]-[0217], [0240] disclose about PUSCH starting position, starting symbol/indicate a starting symbol.  The paragraphs [0224], [0227], [0230]-[0233], [0243], and [0251] also have related information. Various other paragraphs disclose such information, [0112], [0260], [0262] subframe offset, timing/TA offset, Document Nokia, Section 2-3: Page 3, Line 6)
 
Regarding Claim 27,	 (Currently Amended) Document Nokia and Dinan disclose the terminal of claim 25, wherein the starting position within the starting symbol includes a timing offset and a timing advance (TA).  (Dinan, The paragraphs [0216]-[0217], [0240] disclose about PUSCH starting position, starting symbol/indicate a starting symbol.  The paragraphs [0224], [0227], [0230]-[0233], [0243], and [0251] also have related information. Various other paragraphs disclose such information, 0112], [0260], [0262] subframe offset, timing/TA offset, The paragraphs [0113], [0211], [0215] disclose TA.  Various paragraphs disclose TA Group (TAG) such as Fig. 8, [0114], [0117]-[0118] etc.)

Regarding Claim 29,	 (Currently Amended) Document Nokia and Dinan disclose the terminal of claim 25, wherein a bit length of the information for the reference starting (Dinan, The paragraphs [0216]-[0217], [0240] disclose about PUSCH starting position, starting symbol/indicate a starting symbol.  The paragraph [0216] disclose 2 bits, The paragraphs [0221]-[0224] also disclose 2 bits, Document Nokia, Page 2, Observation 2, Line 24-25, 2 additional bits needed in UL grant to convey the delay and also Page 3, Proposal 2)

Regarding Claim 30,	(Currently Amended) Document Nokia discloses a base station (Document Nokia, Section 2.3, Fig. 1, Page 3, eNB which is base station) in a communication system supporting a licensed assisted access (LAA) (Document Nokia, 2.3, Page 2-3, Line 2-3: LTE with LAA frame structure/LAA operation), the base station comprising:
 a transceiver; and (Document Nokia, Section 2.3, Fig. 1, Page 3, eNB which is base station, and has a transceiver)
a processor configured to: (Document Nokia, Processor is well known in the art)
transmit, to a terminal via the transceiver, control information for an uplink scheduling, the control information including information for a reference starting position of a physical uplink shared channel (PUSCH), and (Document Nokia, Section 2.3, Page 2-3: to introduce flexible scheduling timing for the start of PUSCH transmission, this information, i.e. the delay is contained in the UL grant, Section 2.3, Page 3, Line 6: PUSCH start)
Document Nokia does not explicitly disclose following:

wherein the information for the referenced starting position of the PUSCH indicates a starting symbol and a starting position within the starting symbol.
However, Dinan in combination with Document Nokia disclose following:
receive, from the terminal via the transceiver, data based on the information for the reference starting position of the PUSCH, (Dinan, The paragraphs [0216]-[0217], [0240] disclose about PUSCH starting position, starting symbol/indicate a starting symbol.  The paragraphs [0224], [0227], [0230]-[0233], [0243], and [0251] also have related information)
wherein the information for the referenced starting position of the PUSCH indicates a starting symbol and a starting position within the starting symbol. (Dinan, The paragraphs [0216]-[0217], [0240] disclose about PUSCH starting position, starting symbol/indicate a starting symbol.  The paragraphs [0224], [0227], [0230]-[0233], [0243], and [0251] also have related information. Various other paragraphs disclose such information)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Document Nokia prior to the effective filing date of an application of the claimed invention with that of Dinan so that receive, from the terminal via the transceiver, data based on the information for the reference starting position of the PUSCH, wherein the information for the referenced starting position of the PUSCH indicates a starting symbol and a starting position within the starting symbol.  The motivation to combine the teachings of Dinan would include starting (Dinan, Abstract, [0216], [0240])
  
Regarding Claim 31,	 (Currently Amended) Document Nokia and Dinan disclose the base station of claim 30, wherein the starting position within the starting symbol includes a timing offset.  (Dinan, The paragraphs [0216]-[0217], [0240] disclose about PUSCH starting position, starting symbol/indicate a starting symbol.  The paragraphs [0224], [0227], [0230]-[0233], [0243], and [0251] also have related information. Various other paragraphs disclose such information, 0112], [0260], [0262] subframe offset, timing/TA offset, Document Nokia, Section 2.3, Page 2-3, also Section 2.3, Page 3, Line 6)
  
Regarding Claim 32,	 (Currently Amended) Document Nokia and Dinan disclose the base station of claim 20, the starting position within the starting symbol includes a timing offset and a timing advance (TA). (Dinan, The paragraphs [0216]-[0217], [0240] disclose about PUSCH starting position, starting symbol/indicate a starting symbol.  The paragraphs [0224], [0227], [0230]-[0233], [0243], and [0251] also have related information. Various other paragraphs disclose such information, 0112], [0260], [0262] subframe offset, timing/TA offset, The paragraphs [0113], [0211], [0215] disclose TA.  Various paragraphs disclose TA Group (TAG) such as Fig. 8, [0114], [0117]-[0118] etc.)

Regarding Claim 33,	 (Currently Amended) The base station of claim 30, wherein the control information is received on a user equipment (UE)-specific signaling.  (Document Nokia, Section 2.3, Fig. 1, Page 3, UE, Scheduling signaling is being interpreted as UE-specific signaling)

Regarding Claim 34,	 (Currently Amended) Document Nokia and Dinan disclose the base station of claim 30, wherein a bit length of the information for the reference starting position of the PUSCH is 2 bits.  (Dinan, The paragraphs [0216]-[0217], [0240] disclose about PUSCH starting position, starting symbol/indicate a starting symbol.  The paragraph [0216] disclose 2 bits, The paragraphs [0221]-[0224] also disclose 2 bits, Document Nokia, Page 2, Observation 2, Line 24-25, 2 additional bits needed in UL grant to convey the delay and also Page 3, Proposal 2)

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086.  The examiner can normally be reached on 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Rinehart can be reached on (571)2723632.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.K.D/Examiner, Art Unit 2463                                                                                                                                                                                                        
/Peter G Solinsky/Primary Examiner, Art Unit 2463